Citation Nr: 1547571	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  04-29 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1964 to January 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.   

This matter was previously before the Board.  It was most recently remanded for development in August 2013.  It is now returned to the Board.


REMAND

The Board finds that additional development is required before the claim on appeal is decided.

This claim was last adjudicated in a November 2013 supplemental statement of the case.  In August 2013, the Board remanded the matter of entitlement to service connection for a cervical spine disability for a medical examination.  The Veteran was provided a July 2015 VA examination.  However, that evidence has not been considered in a supplemental statement of the case, and no waiver of initial Agency of Original Jurisdiction review is of record.  38 C.F.R. § 19.31 (2015).  The Board must remand the additional evidence for consideration by the Agency of Original Jurisdiction.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim, with consideration of all evidence of record, to specifically include the July 2015 VA examination.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

